Citation Nr: 1716638	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of discharge from active service constitutes a bar to the award of VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Appellant served on active duty from May 1968 to December 1969, and received a discharge under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2017, the Appellant had a personal hearing scheduled before a member of the Board.  He did not appear for that hearing and has not since asked for it to be rescheduled.  His hearing request is therefore considered withdrawn.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's original discharge from service was upgraded from conditions other than honorable to honorable under provisions of Public Law 95-126 under the Department of Defense Special Discharge Review Program of April 5, 1977.  
A discharge under conditions other than honorable is a bar to the award of VA pension benefits.  38 C.F.R. § 3.12 (2016).  An upgrade under the April 1977 Program does not remove the bar to benefits, unless the upgrade has been reviewed and approved by a discharge review board, created pursuant 10 U.S.C.A § 1553, which determines on an individual basis whether the discharge would be upgraded under uniform standards meeting the requirements of Section 3.12(g).  38 C.F.R. § 3.12(h).

The record shows he applied for review of his discharge (DD-293) in November 2007, but the response is not of record.  In January 2012, he applied for correction of his discharge (DD-149), but the response is not of record.  On remand, an effort must be made to locate records associated with and responsive to these requests.

A discharge under other than honorable conditions, if determined to be due to willful and persistent misconduct, is a bar to benefits.  38 C.F.R. § 3.12(d).  However, a minor offense will not be considered willful and persistent misconduct if service was otherwise honest faithful and meritorious.  Id.  In the alternative, if it is found that the person was insane at the time of committing the offense causing such discharge, the discharge under other than honorable conditions will not be a bar.  38 C.F.R. § 3.12(b).

The record shows he served for over a year before the incidents that led to his discharge started (in August 1969).  It does not appear that a complete copy of his personnel records have been obtained.  On remand, another search for records must be conducted.  All records then must be reviewed for a determination as to whether his service leading up to that point was faithful and meritorious.  

Finally, the Appellant has asserted that he was under extreme pressure and that he tried as hard as he could to adapt when he got to service.  He said that he felt that he had no control of his actions when his misconduct occurred.  The record of the special court martial proceedings indicated a report of psychiatric evaluation was attached, but was not among the available evidence.  On remand, a search must be conducted for STRs.  All records then must be reviewed for a determination as to whether he was insane at the time of his offenses.  38 C.F.R. § 3.12(b).  If the record so suggests, a VA medical opinion should be obtained as to whether he met the criteria for "insanity" under the provisions of 38 C.F.R. § 3.354. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records associated with and responsive to the Appellant's November 2007 Application for the Review of Discharge or Dismissal from the Armed Forces of the United States.

2.  Obtain any records associated with and responsive to the Appellant's January 2012 Application for Correction of Military Record under the Provisions of 10 U.S.C.A. §  1552.

3.  Obtain a complete copy of the Appellant's personnel file.

4.  Obtain a complete copy of the Appellant's STRs.

5.  If, after receipt of records, the evidence suggests the Veteran was "insane" at the time he committed the offenses, forward the claims file to an appropriate examiner for an opinion on whether the Appellant was insane at the time of his discharge.  

VA's definition of an "insane" person is to be employed: 

one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or, who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




